Citation Nr: 1819790	
Decision Date: 04/03/18    Archive Date: 04/12/18

DOCKET NO.  12-14 643	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include bipolar disorder. 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. Rocktashel, Associate Counsel






INTRODUCTION

The Veteran served on active duty from July 1997 to December 2001.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2011 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.

The Veteran did not attend his scheduled August 2012 Board hearing, thus his request for a hearing is deemed withdrawn.  38 C.F.R. § 20.702 (2016).

In an August 2016 decision, the Board denied the Veteran's claim for entitlement to service connection for an acquired psychiatric disorder, to include bipolar disorder.  The Veteran appealed that Board decision to the United States Court of Appeals for Veterans Claims (Court).  In a June 2017 Order, pursuant to a joint motion for remand (JMR), the Court vacated the August 2016 Board decision that denied entitlement to service connection for an acquired psychiatric disorder, to include bipolar disorder, and remanded the matter for further adjudication consistent with the terms of the Order.

In September 2017, the Board remanded the case for additional development, to include obtaining additional VA treatment records and a VA medical opinion.  The development has been completed and the case has now been returned to the Board for additional appellate action.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

While further delay is regrettable, the Board finds that further development is required prior to adjudicating the Veteran's claim.  See 38 C.F.R. § 19.9 (2017).  In this regard, the Board finds that a new VA medical opinion is warranted.  Although a medical opinion was obtained in October 2017, the opinion appears to use a stricter standard than what is required for service connection.  The medical opinion is phrased in terms of whether the relationship between service and the current psychiatric disorder is "definitive."  Rather, it must only be "at least as likely as not," that there is a relationship between the current and in-service disorders.  On remand, a medical opinion must be obtained that uses the appropriate standard.

Additionally, it appears that the examiner may have considered pre-service symptoms in rendering the opinion.  The Board points out that a Veteran is presumed sound at entry to service unless that presumption is rebutted with clear and unmistakable evidence to the contrary.  It appears to the Board, without deciding, that clear and unmistakable evidence is not evident in this case.  Thus, the examiner should not consider pre-service symptoms, unless he or she believes that there was a psychiatric disorder that clearly and unmistakably pre-existed service.  In that event, the examiner must also opine as to whether it is clear and unmistakable that service did not aggravate the Veteran's disorder.

Finally, because the nature of the Veteran's current disability is somewhat unclear, additional VA treatment records should be obtained.

Accordingly, the case is REMANDED for the following action:

1.  Obtain and associate with the claims file any outstanding VA treatment records associated with mental disorders which have not already been associated with the claims file.  

2.  Direct the claim to the examiner who provided the October 2017 VA medical opinion, if available, to obtain an addendum VA medical opinion.

If the examiner who performed the October 2017 VA examination is not available, then any appropriate medical professional may offer the opinion.  Regardless of who offers the opinion, if the examiner determines that an opinion may not be offered without first examining the Veteran, then schedule the Veteran for an appropriate examination.

The VA examiner is requested to address the following:

a)  Identify all diagnoses of an acquired psychiatric disorder present during the appeal period (beginning May 2010) that the examiner opines were at least as likely as not valid at the time of the diagnosis.

b)  For each of the identified diagnoses, is it "AT LEAST AS LIKELY AS NOT" that such disorder was manifest in service or is related to service, to include the symptomatology associated with the adjustment disorder diagnosed in service?  

THE EXAMINER IS REMINDED THAT THE "AT LEAST AS LIKELY AS NOT" STANDARD MEANS A 50 PERCENT PROBABILITY OR GREATER.  THE RELATIONSHIP TO SERVICE NEED NOT BE "DEFINITIVE."

Unless the examiner is of the opinion that an acquired psychiatric disorder clearly and unmistakably pre-existed service, the examiner should not consider pre-service symptoms when rendering this opinion.

c)  If the examiner is of the opinion that an acquired psychiatric disorder clearly and unmistakably pre-existed service, the examiner should report such opinion and explain why.  Furthermore, the examiner should opine as to whether service clearly and unmistakably did not aggravate such acquired psychiatric disorder.

Any opinion expressed by the VA examiner should be accompanied by a complete rationale.  If medical literature is relied upon in rendering this determination, the VA examiner should identify and specifically cite each reference material utilized.  If utilizing references within the electronic claims file, the examiner should clearly provide an identifier.  If the VA examiner is unable to offer an opinion without resorting to speculation, a thorough explanation as to why an opinion cannot be rendered should be provided.

The examiner should also be aware that in rendering an opinion, it must "contain not only clear conclusions with supporting data, but also a reasoned medical explanation connecting the two."  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 301 (2008). 

3.  THE AOJ MUST REVIEW THE CLAIMS FILE AND ENSURE THAT THE FOREGOING DEVELOPMENT ACTION HAS BEEN COMPLETED IN FULL.  IF ANY DEVELOPMENT IS INCOMPLETE, APPROPRIATE CORRECTIVE ACTION MUST BE IMPLEMENTED.  IF ANY REPORT DOES NOT INCLUDE ADEQUATE RESPONSES TO THE SPECIFIC OPINIONS REQUESTED, IT MUST BE RETURNED TO THE PROVIDING EXAMINER FOR CORRECTIVE ACTION.

4.  When the development requested has been completed, the case should be readjudicated by the AOJ.  If any benefit sought is not granted in full, the Veteran and his representative should be furnished a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).





_________________________________________________
YVETTE R. WHITE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




